Case: 1:18-op-45090-DAP Doc #: 194-6 Filed: 12/20/19 1 of 4. PageID #: 10239




                         EXHIBIT 6
  Case: 1:18-op-45090-DAP Doc #: 194-6 Filed: 12/20/19 2 of 4. PageID #: 10240




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION

 THIS DOCUMENT RELATES TO:
 The County ofSummit, Ohio, et al. v. Purdue         MDL No. 2804
 Pharma L.P., et al.
 Case No. 18-op-45090                                Case No. 17-md-2804

                                                     Judge Dan Aaron Polster
 The County of Cuyahoga, Ohio, et al. v.
 Purdue Pharma L.P., et al.
 Case No. 1:18-op-45004

 Track One-B


                          DECLARATION OF KEITH MILLER

       I, Keith Miller, hereby declare as follows:

       1.      I hold the position of IT Director for Discount Drug Mart, Inc. ("DDM"). I

have held this position for approximately 3 years. In my current position, I oversee the

team responsible for maintaining the systems that contain all DDM' s retail pharmacy

data and, where appropriate, satisfying requests for such data.

       2.      DDM has approximately 76 retail pharmacies, all located in Ohio.

       3.      DDM currently has 16 stores in Cuyahoga County. In 2018, DDM

pharmacies filled 1,110,518 prescriptions in Cuyahoga County. In 2018, DDM

pharmacies filled 5,935,904 prescriptions companywide (Ohio).
  Case: 1:18-op-45090-DAP Doc #: 194-6 Filed: 12/20/19 3 of 4. PageID #: 10241




       4.     DDM' s prescription-level data contains sensitive personal health

information of our patients/ customers. Such information is subject to HIPAA and

other privacy laws.

       5.     We have approximately 20GB of dispensing data in our dispensing

database. While there is uncertainty in estimating the amount of time needed for a

massive transfer of data, and while the data fields subject to production have not been

set, we estimate that it would take approximately one week for each year in total (10

hours of my working hours per week), if not longer, to produce prescription data on a

statewide basis. This assumes the data fields are limited to basic prescription

information (as in our sample) and are not changed midstream. This applies to data

that is contained in our current system which goes back to June 1, 2014. Data from our

old system will likely take longer and may involve the assistance of an outside vendor

(we are currently investigating). Depending on the scope of the data and what form it

is to be furnished, we may require the assistance of an outside vendor in this process as

well. This would require additional time and expense to the process.

       I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge and belief.

       Executed on December 20, 2019.

FURTHER AFFIANT SAYETH NAUGHT.




                                            2
  Case: 1:18-op-45090-DAP Doc #: 194-6 Filed: 12/20/19 4 of 4. PageID #: 10242




     SWORN TO AND SUBSCRIBED IN MY PRESENCE on this 20th day of
December, 2019.




                                                   MARCIA G. RAGER
                                              NOTARY PUlilLIC, STATE OF OHIO
                                             COMMISSION EXPIRES JULY 6, 2020




                                      3
